In consolidated proceedings pursuant to article 7 of the Real Property Tax Law to review real estate tax assessments on certain real property for the tax years 1973-1974 and 1974-1975, petitioner appeals from a judgment of the Supreme Court, Kings County, dated August 12, 1975, which, after a nonjury trial, dismissed the petitions and confirmed the assessments. Judgment affirmed, without costs or disbursements. In our opinion, petitioner failed to sustain its burden of clearly proving that the assessments sought to be reviewed were erroneous. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.